Order entered December 19, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-11-01119-CV

             Imagine Automotive Group, INC., et al., Appellants

                                     V.

                 Boardwalk Motor Cars, LTD. d/b/a boardwalk
           porsche (formerly the porsche store), et al., Appellees

              On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                      Trial Court Cause No. 296-982-07

                                    ORDER

      The Court has before it appellants' December 17, 2012 unopposed motion
for extension.  The Court GRANTS the motion and ORDERS  that  any  reply  be
filed by December 31, 2012.




                                       /s/   MOLLY FRANCIS
                                             JUSTICE